Title: From George Washington to Anthony Whitting, 21 April 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Aprl 21st 1793.

On Wednesday last I arrived in this City to dinner, without meeting any interruption, or accident on the Road. and this day received your letter of the 17th instant, with all the Reports of the two preceeding weeks, except those of the Gardeners & Spinners; neither of which, for either week, were enclosed.
I did not suppose that this was the season for demanding payment of taxes of any kind—I may be mistaken however; but, as I do sincerely believe the under Sheriffs in Virginia to be amongst the greatest rascals in the world; it is my desire that you will get

their demands from them in writing—and lay these before some Gentleman well acquainted with these matters; & know from him, first, when they have a right to destrain for the levies; for until that time you may with-hold payment, so as to give yourself time to provide the Tobacco or money; 2dly, whether the quantity of Tobo demanded by them is just; 3dly whether they have a right to fix 3d., or any other cash price by way of commutation; & 4thy to know if you cannot discharge their just claims, to get the Tobacco for less than 3d. pr lb.
Let me know if the Scantling is delivered according to the Bill I sent, and what the price of it is; also whether any Oyster shells have been received; the quantity & price; & your prospect for more? these should be paid for as delivered, to encourage the Skippers to repeat their voyages.
The Middlings and Ship-stuff may be sold to answer the money calls which you will have upon you: but I entreat that these may be as few as you can possibly make them; for I acknowledge, altho’ I have no doubt of the justness of the Acct you handed to Mr Dandridge, that the amt was beyond what I expected to see in so short a time; but as I had not the particular articles to refer to, it was not in my power to form an accurate Judgment of the necessity for them —but there is one rule—& a golden one it is—that nothing should be bot that can be made, or done without. People are often ruined before they are aware of the danger, by buying every thing they think they want; conceiving them to be trifles—without adverting to a scotch addage—than which nothing in nature is more true—“that many mickles make a muckle.“ I am more pointed in giving this sentiment because I perceive many things were yet to be got, at the Instance of Green, from the Stores in Alexandria. He will not care what cost I am run to for Carpenters tools.
If it is that part of the ground, in the little swamp at Union farm, adjoining where the Overseers house is to be, that you have sown in Oats, & mean to lay down with Clover (if you can get the Seed) I shall be much mistaken if it produces either; as I take it to be as poor as any on the farm; & standing as much in need of Buck Wheat, or some thing else as a restorative. The sides of the Swamp below it, are, in my opinion, in much better condition to produce Oats & Grass than that; but it is my earnest desire that the spot in the lower meadow at the Mill, between the

Race & the old bed of the Run (in Potatoes last year) should be laid down in Clover & Timothy, or timothy alone this Spring; that the whole of that meadow may become Mowing ground as soon as possible: and the square above (in Corn last year) so prepared, as to be fit for mowing the succeeding year.
I wish to know precisely, what ground you have sown, or mean to sow with Clover, or Clover & Timothy this Spring. And, as I do not believe it was done before I left home I desire you will have the Ox eye window in the Green house so secured as to guard against another Robbery of that loft. The same with respect to the Corn loft, for that I know (intending several times to speak about it, but forgot to do so) is in the same situation as when the Corn was stolen from it. I wish also to know the quantity of Clover Seed that has been given to each field, or lot, which has been sown therewith the past Winter or present Spring; and here I cannot help expressing, that, I felt both mortification & vexation, to find an ignorant Negro sowing these Seeds contrary to my reiterated direction to have them mixed with Sand, or dry earth. The consequence of not doing it will be, I expect, that the fields will either be loaded with, or so barren of Seed, as to be wasteful in the one case, or unproductive & useless in the other: whereas, if the quantity of Seed intended for half an Acre had been put into half a bushel, & that half bushel filled with Sand or earth as above, and well mixed; the Same cast that would have sowed wheat (which he was used to) would exactly have answered for the Grass Seed: and, if this admixture of them had been made by the Overseer, there could have been no embezzlement of the Seed when so mixed. Without it, is there any reason to hope that the Seeds were more secure in the hands of a Negro Seedsman—suspected to be a rogue—than it was under a good lock? I am thus explicit, on this occasion, because I would have it clearly understood, that when I do give positive directions, in any case whatsoever, they are not to be dispensed with.
As soon as all your Wheat is sent to the Mill, inform me of the whole amount, & what each field has produced. And when the Fishery is closed, let me know the result & profit of it. lay in sufft for my own people.
I am extremely anxious that the Honey locust Seed that I sent hope this Spring should be put into the ground, either where the Plants are to stand—or into a Nursery—Not doing this will

be the loss of a year—and too many of these have passed of already, unprofitably for this purpose—I am absolutely against further delay. It would be a formidable outside fence from the Mill quite round to, & by Peaks; & nothing would be more agreeable to me than to see such an one growing there.
I did intend, but believe I forgot to desire, that at your next Sheep Shearing, three things might be attended to with great care. first, to cull every Sheep, Ram, Wether & Ewe, that should appear old & unthrifty, to be used in Harvest, or disposed to the Butchers before Autumn: keeping them where they could be got in good condition by that period. This, it is to be hoped, would prevent such frequent reports of their death, & support a healthy flock. Secondly, to chuse a sufficient number of the best formed, & best wooled ram lambs to breed from. and thirdly, to separate at this time the Rams from the Ewes (for I found them running together last Summer) & keep them apart until Michaelmas. To these a fourth thing might be added, and that is, to keep the ewe lambs of last year from Rams this, unless they are well grown, & not to be injured by going to them.
I am glad to find you have begun to plant Corn—I wish it was all in the grd for I have generally found (although there are exceptions to it) that early planting turns out best: and as soon as circumstances will admit, it might perhaps be as well to commence planting your Potatoes at the Mansn House.
It did not occur to me to direct, when I ordered the frame for Dogue run Barn to be got, or rather, as my people knew I had often directed it before, I thought it unnecessary to repeat—that the Stock were to be hewed on two sides only, because the Slabs, for bridges & other purposes, wd be extremely useful. Now, I suppose it is too late to do it to much effect; yet, it may be done, as far as the case will admit.
Are the Jennies with foal? and how many Mule Colts is it supposed I shall have this Spring. Let there be a regular Register of all the Mares that go to the Jacks, and to the Stud horse this Spring; and handed to me when the Season is over.
As it may not occur to me again in time, I now desire that the fleeces may be well washed before they are taken from the Sheep; otherwise I shall have a large part of the Wool stolen if washed after it is Sheared. I desire also that each Overseer may be made

responsible by attending to it himself, for the safe delivery of it to you—and it is my request that as it is brought in it shall be weighed and an account thereof, together with the number of fleeces from each Farm sent to me immediately.
Enclosed is an open letter for Mrs Fanny Washington’s Overseer which I wish you to deliver & have an eye to the Plantation—now & then—when you may be going to the River Plantation.
I hope you continue to gain health and strength. but do not let these tempt you to do things which may bring on a return of your disorder. I wish you well and am Your friend

Go: Washington

